DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and species a-b, in the reply filed on 12/16/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The following species were elected:
Inner capsule resin – Made up of phloroglucinol, glutaraldehyde and AMPS butyl acrylate; and 
Outer capsule resin – Melamine-formaldehyde resin.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2020.

Priority
No English translation of the certified copy of foreign priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 in the second to last line recites “frangrance” instead of “fragrance”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "less permeable" in claim 5 is a relative term which renders the claim indefinite.  The term "less permeable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Last (US 2013/0137626) and WO02060573. WO’573 is cited on the 11/25/2019 IDS.
Last discloses microcapsules wherein the capsule walls are made by a resin that can be obtained by reacting phloroglucinol, glutaraldehyde and AMPS/hydroxybutyl acrylate copolymer, reading on instant claims 1i-iii and 2-3 (Abs, [0123] and [0144]).
Last teaches the microcapsules to comprise a fragrance oil as the core material, reading on second fragrance composition ([0371 and 0388-0389] and Working Ex. 2).
However Last does not teach the claimed outer microcapsule inclosing the inner microcapsule (i.e. microcapsule of Last), wherein the outer capsule encloses a first fragrance composition..
WO’573 discloses a capsule-in-capsule system for use in washing and cleaning agents, cosmetic products, etc. The capsules are formulated to comprise active agents wherein these substances can be used in a controlled manner and at the desired location with maximum effect.  The release can be activated with the air of a suitable mechanism, for example mechanically by shearing, or diffusively directly form the matrix material, reading on instant claims 4-6 (Pg. 1).  

    PNG
    media_image1.png
    619
    546
    media_image1.png
    Greyscale
WO’573 provides an encapsulation technique which leads to systems which can in particular react two or more environmental parameters, this offers a good increased protective effect for the encapsulated ingredients.  WO’573 teaches that outer capsule 2 to include a first medium 5, a carrier medium, in which the inner capsules 4 are located.  The first medium 5 can comprise a perfume or a fragrance oil, selected from a finite number of options (Pg. 5).
WO’573 further teaches the inner capsules 4 to also have a medium which can comprise a fragrance, such as perfume oils (Pg. 6), and teaches that the active ingredient in first medium 5 or medium 4 can be the same or can be different (Pg. 7), therefore, it would have been prima facie obvious to use different fragrances (i.e. different fragrance profiles) in each medium as this is specifically contemplated, reading on instant claim 7.
WO’573 teaches that the capsule shells 7 of the inner capsules 4 and the capsule shell 3 of the outer capsule 2 can have different affinities or chemical-physical properties with respect to an outer medium, for example, capsule shells 7 of the inner capsules 4 and the capsule shell 3 of the outer capsule 2 may also have several of the aforementioned different properties. For example, the inner capsules 4 may be temperature-stable, in particular a detergent or detergent solution, insoluble and have a high affinity for textile fibers, while the outer Capsule 2 cannot be thermally stable and/or can be dissolved by a given external medium, in particular a detergent or cleaning agent solution (Pg. 10-11).
	WO’573 teaches that the capsule shells 7 of the inner capsules 4 may be formed semipermeable and preferably in particular permeable to water molecules, but impermeable or substantially impermeable to the optionally encapsulated active substance or active ingredient, while the capsule shell 3 of the outer capsule 2 may be formed semipermeable and in particular be permeable to water molecules (Pg. 9), thus the inner microcapsule shell is less permeable to the active ingredients (i.e. 1st and 2nd fragrances) than the outer capsule shell, reading on instant claim 5.

Regarding claim 4: WO’573 teaches that the outer capsule shell 3 can be made from poly (meth)acrylate or polyurethanes (Pg. 8).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Last with those of WO’573.
One of skill in the art would have been motivated to use the microcapsules of Last as the inner capsules in the capsule-in-capsule system of WO’573.  One of skill in the art would have been motivated to make a capsule-in-capsule system as WO’573 provides an encapsulation technique which leads to systems which can in particular react two or more environmental parameters, this offers a good increased protective effect for the encapsulated ingredients and its prima facie obvious for a skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating a microcapsule system comprising fragrances.  One of skill in the art would have a reasonable expectation of success as both Last and WO’573 teaches capsule system comprising fragrances for use in cosmetics and laundering (Last – [0389]) and Last teaches a desire for controlled release systems [0388].

Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO02060573 and Shoi (US 4,525,520).
WO’573 discloses a capsule-in-capsule system for use in washing and cleaning agents, cosmetic products, etc. The capsules are formulated to comprise active agents wherein these substances can be used in a controlled manner and at the desired location with maximum effect.  The release can be activated with the air of a suitable mechanism, for example mechanically by shearing, or diffusively directly form the matrix material, reading on instant claims 4-6 (Pg. 1).  

    PNG
    media_image1.png
    619
    546
    media_image1.png
    Greyscale
WO’573 provides an encapsulation technique which leads to systems which can in particular react two or more environmental parameters, this offers a good increased protective effect for the encapsulated ingredients.  WO’573 teaches that outer capsule 2 to include a first medium 5, a carrier medium, in which the inner capsules 4 are located.  The first medium 5 can comprise a perfume or a fragrance oil, selected from a finite number of options (Pg. 5).
WO’573 further teaches the inner capsules 4 to also have a medium which can comprise a fragrance, such as perfume oils (Pg. 6), and teaches that the active ingredient in first medium 5 or medium 4 can be the same or can be different (Pg. 7), therefore, it would have been prima facie obvious to use different fragrances (i.e. different fragrance profiles) in each medium as this is specifically contemplated, reading on instant claim 7.
WO’573 teaches that the capsule shells 7 of the inner capsules 4 and the capsule shell 3 of the outer capsule 2 can have different affinities or chemical-physical properties with respect to an outer medium, for example, capsule shells 7 of the inner capsules 4 and the capsule shell 3 of the outer capsule 2 may also have several of the aforementioned different properties. For example, the inner capsules 4 may be temperature-stable, in particular a detergent or detergent solution, insoluble and have a high affinity for textile fibers, while the outer Capsule 2 cannot be thermally stable and/or can be dissolved by a given external medium, in particular a detergent or cleaning agent solution (Pg. 10-11).
	WO’573 teaches that the capsule shells 7 of the inner capsules 4 may be formed semipermeable and preferably in particular permeable to water molecules, but impermeable or substantially impermeable to the optionally encapsulated active substance or active ingredient, while the capsule shell 3 of the outer capsule 2 may be formed semipermeable and in particular be permeable to water molecules (Pg. 9), thus st and 2nd fragrances) than the outer capsule shell, reading on instant claim 5.
WO’573 also teaches that the capsule shells 7 and the capsule shell 3 are preferably made of different materials.
Regarding claim 4: WO’573 teaches that the outer capsule shell 3 can be made from melamine resins or formaldehyde resins (Pg. 8), therefore, it would have been prima facie obvious to create the outer shell with melamine and formaldehyde resin and use a polymer such as AMPS as the emulsifier as its prima facie obvious to combine two functionally equivalent compounds into a single composition, as long as they are both taught by the prior art to be used for the same purpose.
WO’573 also teaches that the inner capsules can be made with polyelectrolytes or polyelectrolyte complexes, polystyrenes, epoxy resins, polyurethanes, polyureas, polycyanoacrylates, poly (meth) acrylates, melamine resins, formaldehyde resins, phenol resins, polyisocyanates, waxes, solid paraffins or polysaccharides (Pg. 8).
However, WO’573 does not teach the inner capsules to comprise a resin as recited by instant claim 1.
Shoi is directed a method of preparing microcapsules. Taught is the encapsulation which deposits resin on the surface of fine particles of hydrophobic core material by polymerizing aldehyde resin precondensate contained in the hydrophobic core material (column 3, lines 4-8). Hydrophobic aldehyde resin precondensates can be used together with the melamine resin precondensates (nitrogen-containing agent) for the purpose of changing the performance of the wall film material. Such hydrophobic aldehyde resin precondensates are phenol-formaldehyde resin precondensates including those phenols such as phenol, cresol, xylenol, rescorcinol, hydroquinone, pyrocatechol and pyrogallol. Others include amino-aldehyde resin precondensates obtained through condensation of an amine and aldehyde such as formaldehyde and glutaraldehyde (column 4, lines 3-16). Taught is the inclusion of an emulsifier in the formation of the microcapsules (column 6, lines 25-30). Emulsifiers are taught to include 2-acrylamide-2-methyl-propane sulfonic acid copolymer (column 7, lines 10-11).

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WO’573 with those of Shoi.  One of skill in the art would have been motivated to use the microcapsules materials of Shoi to make the inner capsule in the capsule-in-capsule system of WO’573.  One of skill in the art would have been motivated to make the shell of Shoi as Shoi teaches that these microcapsules are easily made, have excellent retainability of core materials, have an extremely wide range of applications and can retain higher concentration of core materials while controlling the thickness of the capsule wall (Col. 1, lines 5-10 and Col. 2, lines 55-63).  One of skill in the art would have a reasonable expectation of success as both WO’573 and Shoi teaches formation of microcapsules and WO’573 teaches that the inner capsule can be formed with melamine resins.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613